Exhibit 10.6

 

 

VACANCY, GARAGE REPAIRS AND REAL ESTATE TAX ESCROW AGREEMENT

 

THIS VACANCY, GARAGE REPAIRS AND REAL ESTATE TAX ESCROW AGREEMENT ("Escrow
Agreement") is made as of this 21st day of February, 2014 by SPC PARK AVENUE
LIMITED PARTNERSHIP, a Delaware limited partnership, and SPC CONDO LIMITED
PARTNERSHIP, a Delaware limited partnership (collectively, “Seller”), and IREIT
LITTLE ROCK PARK AVENUE, L.L.C., a Delaware limited liability company
(“Purchaser”) and CHICAGO TITLE INSURANCE COMPANY (hereinafter referred to as
"Escrow Agent").

 

RECITALS:

 

A. Seller and Inland Real Estate Acquisitions, Inc. previously entered into that
certain agreement dated as of November 8, 2013 (as amended, the "Agreement"),
with respect to that certain real property known as a portion of Park Avenue
Shopping Center located in Little Rock, Arkansas (the “Property”), as legally
described in the Agreement. A copy of the Agreement has been delivered to Escrow
Agent and is incorporated by reference herein. Inland Real Estate Acquisitions,
Inc. subsequently assigned its interest in the Agreement to Purchaser by
Assignment of Contract effective February 21, 2014.

 

B. Pursuant to the terms of the Agreement, Seller has agreed to deposit with
Escrow Agent the sum of $403,190.60 (the “Escrow Deposit”) with respect to (i)
Seller’s obligation to perform, at Seller’s cost, repairs to the parking garage
on the Property, (ii) Seller’s obligation to pay real estate taxes for the
Property for calendar year 2013 and for the portion of calendar year 2014 that
Seller owns the Property (January 1, 2014 – the date prior to the date hereof),
and (iii) Seller’s obligation to pay for certain lease commissions and tenant
improvement expenses for certain tenant space not leased or fully occupied as of
the date hereof all as described by this Escrow Agreement.

 

C. Escrow Agent is willing to accept the Escrow Deposit and hold and disburse
same in accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Deposit. Seller hereby deposits with Escrow Agent, and Escrow Agent hereby
acknowledges receipt of the sum of $403,190.60 as the total Escrow Deposit.
Escrow Agent hereby agrees to deposit the Escrow Deposit into an interest
bearing account with a bank, money market account, or other depository
reasonably satisfactory to Inland, Seller and Escrow Agent with interest
accruing for the benefit of Seller. The federal taxpayer identification of
Seller (SPC Park Avenue) is as follows: 56-2676780.

 

2. Disbursements. Escrow Agent shall retain the Escrow Deposit in the account,
and shall cause the same to be disbursed therefrom as follows:

 

(a) Tenant Improvement Deposit. That portion of the Escrow Deposit identified as
the sum of $49,560.00 is hereby referred to as the “Tenant Improvement Deposit.”
The Tenant Improvement Deposit is attributable to the certain 3,304 square feet
of tenant space in the Property which is not currently occupied by a tenant (the
“Earnout Space”) as shown on Exhibit A.

Page 1

 

 



The portion of the Tenant Improvement Deposit attributable to an individual
Earnout Space may be released by Escrow Agent upon (i) the joint direction of
Seller and Purchaser accompanied by final mechanics lien waivers for all labor
and materials for which payment is being requested, properly executed by all
contractors and subcontractors, all in such form and content as required to
release and waive all lien rights under applicable Arkansas mechanic’s lien
statutes and as required by Chicago Title Insurance Company (“CTIC”) to obtain
an ALTA Form B Owners Title Insurance Policy waiving all mechanic’s and
materialmen’s liens and such other documents required to satisfy or waive any
and all contingencies set forth in the applicable lease to receive the tenant
improvement allowance, (ii) a later date of any loan policy issued by CTIC to
any lender of Purchaser, covering the date of disbursements with all exceptions
pertaining to mechanic’s and materialmen’s liens waived or insured over to the
satisfaction of Purchaser, (iii) a certificate of occupancy for the individual
Earnout Space, and (iv) an estoppel certificate from the tenant of the Earnout
Space, indicating that there are no punchlist or other incomplete construction
items to be performed by Seller. Only one (1) disbursement will be made by the
Escrow Agent for each Earnout Space. The portion of the Tenant Improvement
Deposit attributable to a particular Earnout Space may not be reallocated by
Seller to a different Earnout Space. Any portion of the Tenant Improvement
Deposit remaining on the Termination Date (as defined in Section 6 below) shall
be released to Purchaser and all accrued interest shall be disbursed to Seller.

 

(b) Leasing Commissions Deposit. That portion of the Escrow Deposit identified
as the sum of $9,912.00 is hereby referred to as the “Leasing Commissions
Deposit.” The Leasing Commissions Deposit is a reserve for leasing/brokerage
commissions attributable to the Earnout Spaces as shown on Exhibit A. Portions
of the Leasing Commissions Deposit attributable to the above referenced Earnout
Spaces shall be released to Seller from the Escrow Deposit by Escrow Agent at
such time as (a) execution of a lease of a portion of the Earnout Space approved
by Purchaser, (b) satisfaction or waiver or any and all contingencies to the
effectiveness of such lease and (c) notice to Purchaser; then the Escrow Agent
shall disburse to Seller (or directly to the broker(s) if so directed by Seller)
one-half (1/2) of the portion of the Leasing Commissions Deposit allocable to
such Earnout Space.  If and at such time as rent commences under such lease and
Purchaser has received the first month’s rent under such lease; then the Escrow
Agent shall disburse to Seller (or directly to the broker(s) if so directed by
Seller) the other one-half (1/2) of the portion of the Leasing Commissions
Deposit allocable to such Earnout Space. The portion of the Leasing Commissions
Deposit attributable to a particular Earnout Space may not be reallocated by
Seller to a different Earnout Space. Any portion of the Leasing Commissions
Deposit remaining on the Termination Date shall be released to Purchaser and all
accrued interest shall be disbursed to Seller.

 

(c) Real Estate Tax Deposit. That portion of the Escrow Deposit identified as
the sum of $116,718.60 is hereby referred to as the “Real Estate Tax Deposit.”
The Real Estate Tax Deposit is to pay for the real estate taxes for the Property
for calendar year 2013 ($101,785.42) and the portion of calendar year 2014 for
which Seller owns the Property (January 1, 2014 – the date prior to the date
hereof)($14,933.18). Applicable portions of the Real Estate Tax Deposit shall be
released to Purchaser from the Escrow Deposit by Escrow Agent upon Purchaser
providing evidence to the Escrow Agent and Seller that the real estate taxes for
calendar year 2013 and/or 2014 have been paid to the applicable governmental
authority. Any portion of the Real Estate Tax Deposit remaining on the
Termination Date and all accrued interest shall be released to Seller.

 

 

 

 

 

Page 2

 

 

 

(d) Parking Garage Repairs Deposit. That portion of the Escrow Deposit
identified as the sum of $227,000.00 is hereby referred to as the “Parking
Garage Repairs Deposit.” Seller shall, at Sellers sole cost and expense and in
accordance with the terms of this Agreement, complete, or cause to be completed,
the repairs to the parking garage located on the Property (the “Garage”) listed
on Exhibit B attached hereto and made a part hereof (collectively, the “Garage
Repairs”). Seller is responsible for and shall complete the Garage Repairs in
accordance with all applicable laws, rules and regulations and good construction
practices. Seller shall Finally Complete (defined below) the Garage Repairs no
later than one hundred twenty (120) days following the date hereof (the
“Completion Date”). Time is of the essence in Seller’s completion of the Garage
Repairs. The time for Seller to complete the Garage Repairs shall be extended,
however, by a period equal to the period of any delay, if any, caused by or
resulting from an Act of God, war, civil commotion, fire, other casualty,
unusually severe weather, general shortages of labor or materials or other
matters beyond the reasonable control of Seller (collectively, “Force Majeure
Events”); provided, however, that such extension shall not exceed sixty (60)
days. The Garage Repairs shall be deemed “Finally Complete” on the date that all
of the following conditions are satisfied: (i) Purchaser receives properly
executed final lien waivers for the Garage Repairs performed; (ii) Purchaser
receives a certificate from Seller’s civil engineer certifying to Purchaser that
the Garage Repairs have been completed; and (iii) Purchaser inspects the Garage
Repairs to determine if they were performed in a manner reasonably satisfactory
to Purchaser (Purchaser shall have ten (10) business days after receipt of the
documents referenced in (i) and (ii) immediately above to inspect the Garage
Repairs to either approve or disapprove that they are Finally Complete). If
Purchaser fails to inspect and/or approve (or disapprove) the Garage Repairs as
Finally Complete within ten (10) business days following its receipt of the
above-described documents, then the Garage Repairs shall be deemed Finally
Complete. Escrow Agent shall make disbursements of the Parking Garage Repairs
Deposit to Seller not more frequently than one time per month, with each draw
request (including properly executed lien waivers and supporting documentation
reasonably acceptable to Purchaser) for an amount equal to 90% of the costs
incurred (i.e., 10% retainage). Seller shall simultaneously deliver to Purchaser
a copy of each such draw request. In addition to the above requirements for a
draw request, the final draw request must be accompanied by a final lien waiver
from Seller's contractor (on behalf of itself and its subcontractors), a
certification addressed to Purchaser from Seller's engineer that the Garage
Repairs are Finally Complete, and evidence that all necessary governmental
approvals and/or permits, if applicable, have been obtained. Purchaser shall
have ten (10) days after receipt of Seller’s draw requests to review and deliver
to Escrow Agent written approval thereof, which approval shall not be
unreasonably withheld, conditioned or delayed. If Purchaser fails to respond to
Escrow Agent in said ten (10) day period, it shall be deemed to have approved
such draw request. Escrow Agent shall have three (3) business days after receipt
from Purchaser of such approved draw request (or deemed approved draw request)
to disburse to Seller such approved draw request (disbursement of the final draw
request is to include any retainage amount). If Seller is able to Finally
Complete the Garage Repairs by the Completion Date, as the same may be extended
by Force Majeure Events as described above, in a manner reasonably acceptable to
Purchaser and if there is excess funds remaining in the Parking Garage Repairs
Deposit after payment of all of the costs to Finally Complete the Garage
Repairs, then Escrow Agent shall remit such excess to Seller at the time the
final disbursement is made. If Seller fails to Finally Complete the Garage
Repairs by the Completion Date, as the same may be extended by Force Majeure
Events as described above, then Escrow Agent shall remit the remaining Parking
Garage Repairs Deposit to Purchaser and all accrued interest shall be disbursed
to Seller.

 

Page 3

 

 

 

(e) Incorporation and Restatement of Agreement. All of the terms and conditions
of the Agreement are incorporated herein by reference and shall survive the
close of escrow of the transaction contemplated by the Agreement. The parties
agree that to the extent there are inconsistencies between the requirements set
forth in the Agreement and this Escrow Agreement, the terms of this Escrow
Agreement shall control. Nothing in this Escrow Agreement shall be deemed to
amend the terms of the Agreement with respect to the amounts that are due to
either party as calculated by the terms of the Agreement.

 

3. Disputes. In the event either party objects to the disbursement of the Escrow
Deposit as provided above, the Escrow Agent shall have the right, at its option,
either (a) to hold the Escrow Deposit in escrow pending resolution of such
objection by mutual agreement of the parties or by judicial resolution of same
or (b) to disburse the Escrow Deposit into the registry of the court having
jurisdiction over such objection. After any disbursement of the Escrow Deposit
under the terms of this Escrow Agreement, Escrow Agent’s duties and obligations
hereunder shall cease. In the event of any dispute regarding disbursement of the
Escrow Deposit, the party ultimately receiving the Escrow Deposit after
resolution of such dispute shall be entitled to receive from the other party all
the prevailing party’s costs and expenses incurred in connection with the
resolution of such dispute including, without limitation, all court costs and
reasonable attorney’s fees.

 

4. Permitted Investments. The Escrow Agent agrees to invest the Escrow Deposit
in Permitted Investments, as hereinafter defined. The Escrow Agent shall not
invest the Escrow Deposit in any investment that would require the Escrow Agent
to pay a penalty for early withdrawal to pay a monthly disbursement. Interest
earned on the Escrow Deposit shall be paid to Seller. For tax purposes, interest
earned on the escrowed funds shall be for the account of Seller. The term
"Permitted Investments" means:

 



  (i) Government Obligations as hereinafter defined;         (ii) Negotiable or
non-negotiable certificates of deposit and time deposits (including Eurodollar
certificates of deposit), maturing within ninety (90) days from the date of
acquisition, issued by a federally chartered bank having at least $10 billion in
total assets (an "Approved Bank"); and         (iii)

money market funds of Chase Manhattan Bank or Bank of America, N.A.

 

    The term "Government Obligations" means (a) direct obligations of the United
States of America for the payment of which the full faith and credit of the
United States of America is pledged, or (b) obligations issued by a person
controlled or supervised by and acting as an instrumentality of the United
States of America, the payment of the principal of, premium, if any, and
interest on which is fully guaranteed as a full faith and credit obligation of
the United States of America (including any securities described in (a) or (b)
above in this sentence issued or held in book-entry form on the books of the
Department of the Treasury of the United States of America), which obligations,
in either case, are not subject to redemption prior to maturity at less than par
by anyone other than the owner  



 

Page 4

 

 

 

5. Costs. The costs of administration of this Escrow Agreement by Escrow Agent
shall be paid by Seller. This Escrow Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, principals,
successors and assigns and shall be governed and construed in accordance with
the laws of the State of Illinois. No modification, amendment or waiver of the
terms hereof shall be valid or effective unless in writing and signed by all of
the parties hereto. This Escrow Agreement may be executed in multiple
counterpart originals, each of which shall be deemed to be and shall constitute
an original. If there is any conflict between the terms of this Escrow Agreement
and the terms of the Agreement, the terms of the Agreement shall control in all
events.

 

6. Termination Date. The Termination Date of this Escrow Agreement is the date
which is twenty-five (25) months hereof with respect to the Tenant Improvement
Deposit and the Leasing Commissions Deposit and shall be twenty (20) months
hereof with respect to the Real Estate Tax Deposit.

 

7. No Waiver. No delay or leniency of Purchaser in requiring strict performance
of the terms and conditions hereof shall constitute a waiver of its rights
hereunder.

 

8. No Pledge or Encumbrance. Seller shall not, pledge, assign or grant any
security interest in the Escrow Deposit nor permit any lien or encumbrance to
attach thereto.

 

9. Notices. All notices, payments, requests, reports, information or demands
which any party hereto may desire or may be required to give to any other party
hereunder, shall be in writing and shall be personally delivered or sent by
telefax (answer back received), or by overnight courier, and sent to the party
at its address appearing below or such other address as any other party shall
hereafter inform the other party hereto by written notice given as aforesaid:

 



  If to Seller to:

SPC Park Avenue Limited Partnership and SPC Condo Limited Partnership

Attention: James E. Strode

5950 Berkshire Lane, Suite 875

Dallas, Texas 75225

Telephone No.: (214) 361-6900

Telefax No.: (214) 361-0049

        with a copy to:

Condon, Thornton, Sladek and Harrell LLP

Attention: Steven Thornton, Esq.

8080 Park Lane, Suite 700

Dallas, Texas 75231

Telephone No.: (214) 691-6305

Telefax No.: (214) 691-6311



  

 

Page 5

 

 

 



  If to the Purchaser to:

IREIT Little Rock Park Avenue, L.L.C.

Attention: Matt Tice

2901 Butterfield Road

Oak Brook, IL 60523

Telephone No.: (630) 218-8000

Telefax No.: (972) 930-0222

        With copy to:

The Inland Real Estate Group, Inc.

Attention: Brett Smith

2901 Butterfield Road

Oak Brook, IL 60523

Telephone No.: (630) 218-8000, ext. 2885

Telefax No.: (630) 218-4900

        If to Escrow Agent:

Chicago Title Insurance Company

Attention: Nancy Castro

10 S. LaSalle, Suite 3100

Chicago, IL 60603

Telephone No.: (312) 223-2709

Telefax No.: (312) 223-2108



 

Except as otherwise specified herein, all notices and other communications shall
be deemed to have been duly given on the first to occur of (i) the date of
delivery if delivered personally, or (ii) on the date of deposit with the
overnight courier if sent by overnight courier or the date of the telefax, if
give by telefax. Any party may change its address for purposes hereof by notice
to the other. All notices hereunder and all documents and instruments delivered
in connection with this transaction or otherwise required hereunder shall be in
the English language. Each party shall be entitled to rely on all communications
which purport to be on behalf of the party and purport to be signed by an
authorized party or the above indicated attorneys. A failure to send the
requisite copies does not invalidate an otherwise properly sent notice to Seller
and/or Purchaser.

 

10. Counterparts. This Escrow Agreement may be executed in counterparts and
shall constitute an agreement binding on all parties notwithstanding that all
parties are not signatories of the original or the same counterpart.
Furthermore, the signatures from one counterpart may be attached to another to
constitute a fully executed original. The Escrow Agreement may be executed by
facsimile.

 

11. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the substantive laws of the State
of Illinois without regard to Texas conflict of laws principles. If any term or
provision of this Agreement shall be determined to be illegal or unenforceable,
all other terms and provisions hereof shall never the less remain effective and
shall be enforced to the fullest extent permitted by applicable law, and in lieu
such illegal or unenforceable provisions there shall be added automatically as
part of this Agreement a provision as similar in terms to such invalid, illegal
or unenforceable provision as may be possible and be valid, legal and
enforceable.

 

12. Binding Effect. This Escrow Agreement and all the covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, personal representatives, devisees, heirs,
successors and assigns of Seller and Purchaser.

 

[signatures begin on following page]

 

Page 6

 

 

SIGNATURE PAGE FOR ESCROW AGREEMENT

 

  SELLER:              

SPC PARK AVENUE LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Park Avenue GP, LLC,

a Delaware limited liability company,

its general partner

                By: /s/ M. Adam Richey         M. Adam Richey, Manager          
 

SPC CONDO LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Condo GP, LLC,

a Delaware limited liability company,

its general partner

                By: /s/ M. Adam Richey         M. Adam Richey, Manager          
              PURCHASER:              

IREIT PARK AVENUE LITTLE ROCK, L.L.C.

a Delaware limited liability company

              By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

                By: /s/ David Z. Lichterman       Name: David Z. Lichterman    
  Title: Treasurer and Chief Accounting Officer                         ESCROW
AGENT:               CHICAGO TITLE INSURANCE COMPANY               By: /s/
Andres R. Bardesos     Its: Andres R. Bardesos     Title: Escrow Officer  

 

Page 7

 

 

EXHIBIT A

 

EARNOUT SPACES

 

 [image_001.jpg]



 

 

 

 

Page 8



 

 

 

EXHIBIT B

 

PARKING GARAGE REPAIRS

 

 





[image_002.gif]



 

 

 

 

Page 9